DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wietharn (US 2004/0113338) in view of Haussermann (GB 2011017 A).
	Regarding claims 1 and 4-5, Wietharn discloses a spring assembly 10 (Fig. 2-3) for a vehicle bogie suspension arrangement (Para. [0015]; while it is not specifically disclosed that this spring assembly is for a vehicle bogie suspension arrangement, its stated intended use in a vehicle suspension arrangement means the spring assembly is suitable for use in any vehicle suspension arrangement, including a vehicle bogie 

    PNG
    media_image1.png
    170
    335
    media_image1.png
    Greyscale

Annotated Fig. 3d
	Wietharn does not discloses that the spring washer comprises at least four spring tongues and an outer circumference extending around a central axis, each one of said spring tongues of said spring washer extending in a direction from said circumference towards said central axis.	
Haussermann teaches (Fig. 1-2) a spring washer 1 comprising at least four spring tongues 3 (Fig. 1), and wherein said spring washer 1 comprises an outer circumference 2 (Fig. 1) extending around a central axis (vertical axis in Fig. 2), each 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wietharn by including at least four spring tongues extending towards a central axis from an outer circumference of the spring washer as disclosed by Haussermann because the spring tongues allow for transmission of forces and extend the spring deflection (Pg. 1, lines 17-21). Additionally, using multiple tongues reduces weight and material cost when compared to a solid metal disc.

Regarding claim 2, Wietharn, modified as above (all references are to Wietharn), further discloses that said spring tip (Annotated Fig. 3d) of said spring tongue is located at a non-zero distance d from said spring base in said axial direction (vertical direction; Para. [0019]).

Regarding claim 3, Wietharn, modified as above (all references are to Wietharn), further discloses that a tip portion (Annotated Fig. 3d; ‘tip’) extends from said spring tip towards said spring base, said spring tongue having a spring tongue length (Annotated Fig. 3d; Lt), along said spring tongue from said spring tip to said spring base, and said tip portion having a tip portion length (Annotated Fig. 3d; Ltp), said tip portion length being at least 5% of said spring tongue length (Annotated Fig. 3d shows that Ltp is at least 5% of the length of Lt), said tip portion extending substantially perpendicular to 

Regarding claim 6, Wietharn, modified as above (all references are to Wietharn), further discloses that a plurality of said washers 20 is a spring washer 20b (Fig. 2b) such that said spring assembly 10 comprises a first spring washer (washer 20b directly above washer 20c) and a second spring washer (washer 20b directly below washer 20c), said first and second spring washers 20b being oriented relative to each other such that said non-zero distance d, as seen from said spring base to said portion of said spring tongue in said axial direction, for spring tongues of said first and second washers 20b extend in opposite directions (Fig. 2b, washers above washer 20c have non-zero distance d extending downwards, while washers below washer 20c have non-zero distance d extending upwards).

Regarding claim 7, Wietharn, modified as above (all references are to Wietharn), further discloses that said elastomer body 16 is a rubber body (Para. [0002]).

Regarding claim 9, Wietharn, modified as above (all references are to Wietharn), further discloses a first 12 and a second 14 interface plate located on opposite sides of said elastomer body 16 (Fig. 2a & b) in said axial direction (vertical direction, said spring assembly 10 further comprising a tensioning arrangement 32 (Fig. 2b) at least partially extending through said elastomer body 16 and connecting said interface plates 12, 14 (Para. [0024]).
claim 10, Wietharn, modified as above (all references are to Wietharn), further discloses that said tensioning arrangement 32 comprises a bolt and a nut (Para. [0024]; Fig. 2b) adapted to abut said first interface plate 12, and a nut having a nut portion with a conical envelope surface (Fig. 2b), adapted to abut said second interface plate 14 (Fig. 2b; bolt is central rod part of tensioning arrangement 32 and nut is annular member surrounding bolt on top and bottom ends).
	Regarding claim 12, Wietharn, modified as above (all references are to Wietharn), further discloses a vehicle (Para. [0015]) comprising a spring assembly 10 according to claim 1.

Regarding claim 13, Wietharn discloses a method for manufacturing a spring assembly 10 for a vehicle (Para. [0015]), said method comprising:
arranging a plurality of washers 20 in a mold (Para. [0017]) such that said washers are arranged relative to each other in an axial direction (Fig. 2b), at least one of said washer 20 being a spring washer 20b comprising a spring washer body (Annotated Fig. 3d) and a spring tongue (Annotated Fig. 3d), each spring tongue having a spring base (Annotated Fig. 3d) connected to said spring washer body and a spring tip (Annotated Fig. 3d) distal to said spring base, at least a portion of said spring tongue being located at a non-zero distance d from said spring base in said axial direction (Annotated Fig. 3d; vertical direction), and
introducing liquid elastomer 16 into said mold (Para. [0017]; while it isn’t specifically stated that the elastomeric material 16 is introduced as a liquid, molding 
Wietharn does not disclose that said spring washer comprises at least two spring tongues.
Haussermann teaches (Fig. 1-2) a spring washer 1 comprising at least two spring tongues 3 (Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wietharn by including at least two spring tongues as disclosed by Haussermann because the spring tongues allow for transmission of forces and extend the spring deflection (Pg. 1, lines 17-21). Additionally, using multiple tongues reduces weight and material cost when compared to a solid metal disc.

s 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wietharn in view of Haussermann and further in view of Johansson et al. (WO 9401695 A1), hereinafter Johansson.
Regarding claim 8, Wietharn, modified as above, discloses all aspects of the current invention except that said spring washer is made of metal.
Johansson teaches spring washers 15 for a spring assembly 10 (Fig. 1), wherein the spring washers 15 are made of metal (Pg. 8, lines 29-35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wietharn and Haussermann by using spring washers made of metal as disclosed by Johansson because metal is a strong, durable material that is relatively cheap and simple to manufacture.

Regarding claim 11, Wietharn, modified as above, discloses all aspects of the current invention except a bogie suspension arrangement for a vehicle comprising a spring assembly according to claim 1.
Johansson teaches the use of a similar spring assembly 10 in a bogie suspension arrangement for a vehicle (Pg. 1, lines 19-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wietharn and Haussermann by using the discloses spring assembly in a bogie suspension arrangement for a vehicle as disclosed by Johansson because, as mentioned previously, the spring assembly discloses by Wietharn is suitable for use in a range of .

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argues, on Pg. 1-3 of arguments filed 10/20/2021, that claims 1 and 13 are allowable, and that the rejections of claims 1 and 13 from the non-final office action are invalid. 
Specifically, Applicant argues that “Haussermann relates exclusively to the design of the diaphragm, and specifically teaches, at most, that the diaphragm should undergo deflection in an axial direction from the shape of a truncated cone to a flat panel, or vice versa.” Additionally, Applicant argues that “Haussermann puts sole emphasis on the axial deflection characteristics of the diaphragm and remains completely silent about any later stiffness thereof.” However, Haussermann, as cited in the non-final office action dated 07/20/2021, states on Page 1, lines 17-19 that “these projections serve especially for the transmission of forces by acting as levers which extend the spring deflection”. This directly contradicts Applicant’s argument that spring element”. Spring elements are well-known in the art to provide stiffness characteristics, further invalidating the argument that Haussermann is “completely silent about any later stiffness [of the diaphragm]”.
Applicant further argues that “Wietharn remains completely silent regarding any problem to be solved or benefit to be obtained by achieving any particular lateral stiffness in the disclosed resilient mount” and that “Haussermann is similarly silent regarding lateral stiffness and is also silent regarding arranging the diaphragm in an elastomer body”.  A rejection under 35 U.S.C. 103 does not require the base reference to give motivation, rendering the argument that Wietharn does not disclose any problem to be solved or benefit irrelevant. Nonetheless, Wietharn does quite the opposite, namely in Para. [0003] where Wietharn states “the parallel elements increase the stiffness and load carrying capability of the mount as compared to a purely elastomeric mount”. This is most certainly not “remaining completely silent regarding any problem to be solved or benefit to be obtained by achieving any particular lateral stiffness in the disclosed resilient mount”. Regarding the argument that “Haussermann is similarly silent regarding lateral stiffness”, see the citations of the above paragraph, which cover Haussermann’s discussion of the stiffness of the diaphragms. Lastly, Applicant argues that “Haussermann… is also silent regarding arranging the diaphragm in an elastomer body”. While Haussermann does not explicitly describe the use of the diaphragm in an elastomer body, Wietharn discloses similar stiffening elements 20, 
For at least the above reasons, the rejections of independent claims 1 and 13 under 35 U.S.C. 103 are upheld. Additionally, as no separate arguments were provided for dependent claims 2-12, the rejections of claims 2-12 under 35 U.S.C. 103 are also upheld.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614